DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election is acknowledged.
Claims 5-19 and 24-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Species, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on 8-16-2022


Claim interpretation – Formal Matters
1.  A double patenting rejection is NOT put forth.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112 except as identified below.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).
4.  For the purposes of examination, the examiner interprets that a SIGNATURE REQUST is a process that requests Security Keys that are used for signing/signatures on data that is transmitted/received to provide encryption protection (as outline in Applicant’s SPEC):
[0004] In some wireless communication systems, a network entity may utilize one or more security keys to facilitate secure communications across the network (e.g., between a UE and a base station). A security key may be derived from a number of parameters or key derivation functions (KDFs). Prior to establishing and using the security keys, systemAttorney Docket No. PR8 16.01 (103038.248 I) Qualcomm Ref. No. 195825 
2information (SI) may be transmitted from a base station to a UE to provide the UE with information about the system and the base station to enable subsequent communications (e.g., such as the signaling to establish a connection for the secure communications). However, this SI may not be protected when transmitted to the UE (e.g., the SI is unencrypted), allowing an opportunity for an attacker to act as the base station and provide false information to the UE, impacting the ability of the UE to establish a connection with the network (e.g., as part of a denial of service (DoS) attack). 

The examiner makes the following broad/reasonable interpretations:
	1.  The claims do not define what a signature is – a signature can be something that provides an identity (ie. John signed this document) OR it can be merely something akin to a security key that correlates to a trusted entity using that key to sign/secure data.
	2.  A signature does NOT have to be data that is, perhaps, hashed or encrypted with a certificate/key.   Meaning, if an entity provides a key, that can be considered a signature since it was (or will be) used to encrypt transmitted data.
	For example, as based on the claimed concepts:
	i. The base station requests a key (or signature).
	ii.  The MME provides a key (or signature) such as in Agiwal’s step #530 (figure 5a)
	iii.  The key is/will be used to “sign” (ie. encrypt) data for transmission
	iv.  The receiver will receive the signed/encrypted data (or KEY) and decrypt (verify signature) with their decryption key (ie. public/private key).
	
3.  Thusly, one sees that the “signature request” does NOT have to be an actual signature but rather can be broadly/reasonably interpreted as being a TOOL (ie. key) that can sign (ie. encrypt) data for transmission. 

FIRST NOTE:  Agiwal’s Figure 1 shows SYSTEM INFO plus the K-SIG (key) is used to generate a Digital Signature (which also can be correlated to the UE requesting a signature and the signature being provided).  So there are myriad ways in which to intepret the applicant’s (broadly written) claims.

SECOND NOTE:  The examiner has provided a SECOND, DIFFERENT rejection that does not use the same interpretation as above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are broadly written and the examiner had considerable difficulty determing WHO was sending WHAT to WHOM.   
The claims focus on sending data between the BTS and Network Node but then they shift to data being transmitted to the UE and that is not explicit, see claim 1 below for example:
A method for wireless communications by a base station, comprising: 
transmitting, to a network node, a signature request that comprises system information; 
receiving, from the network node, a signature response that comprises a signature generated based at least in part on the system information; and 
transmitting a system information message that comprises the system information and the signature (TO THE UE).
The applicant needs to amend these claims to explicitly point out that the data is ultimately sent to the UE, otherwise the claim is not supported by the specification (ie. the specification puts only forth data being sent to the UE and not to any other device(s)).   As currently writtten, claims 1 and 30 leave that concept open to interpretation (and the specification only allows for data to be sent to the UE):

Examiner’s NOTE:  Claim 20 does not even include a limitation of the data being sent to the UE, hence there is only data being sent between the BTS and Network Node (which doesn’t assist the UE in protection against hackers).   
The examiner suggests including that limitation stating the data is sent from the BTS to the UE.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 20-23 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agiwal et al US 2017/0295489.
As per claim 1, Agiwal et al. US 2017/0295489 teaches a method for wireless communications by a base station (See figure 5b, eNB/BTS connections with UE and NME), comprising: 
2(the BTS) transmitting, to a network node (the MME), a Signature/KEY request that comprises system 3information (Figure 5b, #540B shows a KEY REQUEST sent from eNB to the NME (network node) that includes system information such as UE ID, KSI (Key Set Identifier), etc. (Para’s #115 and #117), which relate to the system users, devices, etc..  (NOTE that the claim does not define WHAT system information can/can’t be, hence it is broadly interpreted); 
4receiving, from the network node, a Signature/KEY response that comprises a Signature/KEY 
[0115] MME identifies the security key K.sub.ASME (as defined in TS 33.401) using the KSI.
[0117] 2. K.sub.eNB.sub._.sub.Idle=KDF {K.sub.ASME, UE Nonce}. UE sends the UE Nonce to eNB when sending SI request. 
[0096] FIG. 3B shows an example where one MAC/DS is generated for multiple SI and transmitted (e.g., using separate SI message or SIB) according to an embodiment of the present disclosure. FIGS. 3C and 3D show examples where a gNB transmits multiple SI and MAC/DS to a UE in the embodiment of FIG. 3B according to an embodiment of the present disclosure. In the embodiment, wherein multiple SI is integrity protected as shown in FIG. 3A, a single MAC/DS can be generated for multiple SI and transmitted independently (e.g., using separate SI message or SIBx) as shown in FIG. 3C or 3D. Note that time stamp/time counter as described above can also be transmitted together with MAC/DS. The time stamp/time counter corresponds to SI-1 or SI-N or any specific SI.
6transmitting a system information message that comprises the system 7information and the signature (See Figures 3a-3e where signature/DS is sent to the UE.  Figure 5a teaches an SI RESPONSE #560A as well.  Furthermore, Agiwal teaches that the SI (MIB/SIB) can be “integrity protected” which reads on use of encryption, etc., such as private/public keys that are used to encrypt/decrypt and determine “whether the cell is rogue or not”, private/public keys are discussed above).
[0094] Several types of SI may be supported in a cell. In one embodiment, each SI (or signaling message carrying SI) can be integrity protected. In another embodiment, specific SI (e.g., system information block (SIB) 1 or MIB) can be integrity protected. UE can validate this specific SI (e.g., SIB 1 or MIB) to determine whether the cell is rogue or not. The SI which is protected can be pre-defined in the system.
[0095] FIG. 3A shows an example where a g node B (gNB) transmits SI and MAC/DS to a UE according to an embodiment of the present disclosure. MAC/DS can be generated for each SI and transmitted together with each SI as shown in FIG. 3A. Note that time stamp/time counter as described above can also be transmitted together with MAC/DS.
[0097] FIGS. 3E and 3F show examples where a gNB transmits SI and MAC/DS to a UE according to an embodiment of the present disclosure.

OTHER SUPPORTING PARAGRAPHS from Agiwal:
[0113] Referring to FIG. 5A, UE sends SI request at operation 510A. The request may include at least one of UE identity (e.g., system architecture evolution (SAE)-temporary mobile subscriber identity (S-TMSI)), key set identifier (KSI) and MME ID. It may also include information on which SI(s) are needed by UE. If UE Nonce is used for generating K.sub.eNB.sub._.sub.Idle, then UE may send UE Nonce in the request.
[0114] ENB sends the key request to MME identified by MME ID received from UE at operation 520A. UE ID and KSI received from UE may be sent to MME in key request.

[0115] MME identifies the security key K.sub.ASME (as defined in TS 33.401) using the KSI and generates K.sub.eNB.sub._.sub.Idle at operation 530A. K.sub.eNB.sub._.sub.Idle can be generated using one of the following ways: 
[0116] 1. K.sub.eNB.sub._.sub.Idle=KDF {K.sub.ASME, KeNB_Idle_Counter}. Note that counter is updated every time a new K.sub.eNB.sub._.sub.Idle is generated. 
[0117] 2. K.sub.eNB.sub._.sub.Idle=KDF {K.sub.ASME, UE Nonce}. UE sends the UE Nonce to eNB when sending SI request. 
[0118] 3. K.sub.eNB.sub._.sub.Idle=KDF {K.sub.ASME, SI Algo ID (algorithm identifier)}. 
[0119] 4. K.sub.eNB.sub._.sub.Idle=KDF {K.sub.ASME, Network Nonce}. Network (NW) sends the Network Nonce to UE when sending SI response.
 [0120] 5. K.sub.eNB.sub._.sub.Idle=KDF {NH (as defined in TS 33.401)/KeNB, SI Algo ID}. 
[0121] 6. K.sub.eNB.sub._.sub.Idle=KeNB.
[0122] MME sends the generated K.sub.eNB.sub._.sub.Idle to eNB at operation 540A. Security parameters like KeNB_Idle_Counter or Network Nonce is also sent to eNB.
[0123] ENB prepares SI-Response based on SI request at operation 550A. ENB generates security key K.sub.RRCInt.sub._.sub.Idle for integrity protection from K.sub.eNB.sub._.sub.Idle. Security key K.sub.RRCInt.sub._.sub.Idle is then used to generate MAC for SI response.
[0124] ENB sends SI response to UE at operation 560A. It may include MAC and Security parameters. Security parameters may include security algorithm, KeNB_Idle_Counter or Network Nonce.
[0125] At operation 570A, UE generates K.sub.eNB.sub._.sub.Idle using K.sub.ASME using one of the following ways: [0126] 1. K.sub.eNB.sub._.sub.Idle=KDF {K.sub.ASME, KeNB_Idle_Counter}. [0127] 2. K.sub.eNB.sub._.sub.Idle=KDF {K.sub.ASME, UE Nonce}. UE sends the UE Nonce to eNB when sending SI request. [0128] 3. K.sub.eNB.sub._.sub.Idle=KDF {K.sub.ASME, SI Algo ID}. [0129] 4. K.sub.eNB.sub._.sub.Idle=KDF {K.sub.ASME, Network Nonce}. [0130] 5. K.sub.eNB.sub._.sub.Idle=KDF {NH/KeNB, SI Algo ID}. [0131] 6. K.sub.eNB.sub._.sub.Idle=KeNB.
[0132] UE then generates security key K.sub.RRCInt.sub._.sub.Idle for integrity verification from K.sub.eNB.sub._.sub.Idle. UE then generates MAC for SI response using security key K.sub.RRCInt.sub._.sub.Idle. If the generated MAC is same as MAC received from eNB, UE considers eNB as authentic.


As per claims 2 and 21, Agiwal teaches claim 1/20, wherein transmitting the signature (from eNB to NN/MME) request comprises: 
transmitting the signature request that comprises the system information and master information, wherein the signature is generated based at least in part on the system information and the master information (Agiwal teaches that the “signature” can include “system information” (as pointed out in the figure below) and he also teaches that it is authenticated/verified based on using either the SIB or MIB, Para’s #288 and #94 below):  

    PNG
    media_image1.png
    450
    800
    media_image1.png
    Greyscale

[0288] As shown in FIG. 17, the gNB generates the authenticity verification information, i.e., DS with the minimum SI (e.g., MIB or SIB 1) broadcasted, private security key (K-SIG.sub.Private) and time stamp/time Counter as input. As shown in FIG. 18A, the gNB provides the DS in the other SI (as a separate SI or along with the requested SI (e.g., V2V SI)) either periodically or upon request from the UE at operation 1820A.
[0094] Several types of SI may be supported in a cell. In one embodiment, each SI (or signaling message carrying SI) can be integrity protected. In another embodiment, specific SI (e.g., system information block (SIB) 1 or MIB) can be integrity protected. UE can validate this specific SI (e.g., SIB 1 or MIB) to determine whether the cell is rogue or not. The SI which is protected can be pre-defined in the system.

	Looking at Agiwal’s figure 3 (below), the examiner points out that the Digital Signature (DS) can be computed using MULTIPLE “system information” portions, eg. SI-1, SI-2….SI-N, etc..  Hence these generic “system information” portions are broadly interpreted as using either the SIB, MIB or both (as discussed/taught above) since Agiwal does not limit what the SI portions can/can’t be in his figures, hence they can be comprised of both SIB and MIB (especially when viewed in light of “modifications within the spirit and scope of the invention”, Para #331 below).  


    PNG
    media_image2.png
    450
    800
    media_image2.png
    Greyscale

	[0331] While the present disclosure has been shown and described with reference to various embodiments thereof, it will be understood by those skilled in the art that various changes in form and details may be made therein without departing from the spirit and scope of the present disclosure as defined by the appended claims and their equivalents.
	EXAMINER’s NOTE:  One skilled sees that either separate messages can be transmitted (one with SIB-only and one with MIB-only) OR a second possibility would be to “combine them” into one message using both SIB and MIB data. 
	Li et al. US 2013/0294374 is pertient but not cited and teaches combined SIB/MIB data being sent:
Claim 3. The method according to claim 2, wherein the designated information block of the system message comprises: one or a combination of a master information block (MIB), a system information block 1 SIB1, and a system information block 2 SIB2.
	Kolekar et al. US 2019/0349765 is pertient but not cited teaches both combined MIB and SIB being broadcasted:
[0045] (b). UTC time is in 24 Hours format. If an attacker obtains a log of the broadcasted MIB and SIBs with time stamp, digital signature, SFN, etc., for 24 hours from a valid cell, with all the parameters, the attacker is in possession of the system information matching time stamp and digital signature. The attacker thus could masquerade as the original cell, its cell ID, frequency parameter, etc., and broadcast the same MIB/SIB information by playing the log file.
The examiner points out that Li and/or Kolekar could have been used in a 35 USC 103 combination but he feels that the teachings of Agiwal are sufficient.



As per claims 3 and 22, Agiwal teaches claim 1/20, further comprising: 
transmitting the system information message (or key identifier) that indicates an identifier of a public key corresponding to a first private key used to generate the signature (Figure 19 teaches public keys being sent to the UE, Step 1950 and a public key inherently has a corresponding private key associated with it that is unique.   Thusly, sending the public key allows the recipient to decrypt the data that was encrypted using a specific private key that is paired with said public key).  






As per claims 4 and 23, Agiwal teaches claim 1/20, further comprising: 
transmitting, to the network node, a second signature request that comprises updated system information AND receiving, from the network node, a signature response that comprises a second signature generated based at least in part on the updated system information AND transmitting a system information message that comprises the updated system information and the second signature (and/or transmitting, to the base station, a signature response that comprises a second signature generated based at least in part on the updated system information)  (Figure 19 shows that the UE can receive initial K-SIG #1950 and then need to reselect different Keys #1970, hence a second process of obtaining new public keys/K-SIG is performed where a location update request is sent #1980 and new K-SIG is received #1990, hence new “system information” is sent via at least the location update request).  
The examiner also notes that this process can be performed first, second, third, etc. times in a row depending upon interference and if the communications go through correctly OR if re-sending of the data is needed.  The claim does NOT define WHY a second signature request is needed, hence roaming into a new cell can trigger the second request OR not sending/receiving the data properly, etc.


As per claim 20, this claim is rejected in its entirety as based on the rejection of claim 1.  Furthermore, Agiwal teaches a method for wireless communications by a network node that perform the method steps as shown in figure 5b. 


As per claim 30, this claim is rejected in its entirety as based on the rejection of claim 1.  Furthermore, Agiwal teaches an apparatus for wireless communications by a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform the method steps  (see figure 23 which shows the base station hardware structure that includes a processor with inherently memory/RAM/ROM.  Also see Para’s 329-330).
     A second, different rejection of the claims:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 20-23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al US 2017/0295489 and further in view of Nair et al. US 2018/0124697.
As per claim 1, Agiwal et al. US 2017/0295489 teaches a method for wireless communications by a base station (See figure 5b, eNB/BTS connections with UE and NME), comprising: 
2(the BTS) transmitting, to a network node (the MME), a KEY request that comprises system 3information (Figure 5b, #540B shows a KEY REQUEST sent from eNB to the NME (network node) that includes system information such as UE ID, KSI (Key Set Identifier), etc. (Para’s #115 and #117), which relate to the system users, devices, etc..  (NOTE that the claim does not define WHAT system information can/can’t be, hence it is broadly interpreted); 
4receiving, from the network node, a KEY response that comprises a KEY 
[0115] MME identifies the security key K.sub.ASME (as defined in TS 33.401) using the KSI.
[0117] 2. K.sub.eNB.sub._.sub.Idle=KDF {K.sub.ASME, UE Nonce}. UE sends the UE Nonce to eNB when sending SI request. 
[0096] FIG. 3B shows an example where one MAC/DS is generated for multiple SI and transmitted (e.g., using separate SI message or SIB) according to an embodiment of the present disclosure. FIGS. 3C and 3D show examples where a gNB transmits multiple SI and MAC/DS to a UE in the embodiment of FIG. 3B according to an embodiment of the present disclosure. In the embodiment, wherein multiple SI is integrity protected as shown in FIG. 3A, a single MAC/DS can be generated for multiple SI and transmitted independently (e.g., using separate SI message or SIBx) as shown in FIG. 3C or 3D. Note that time stamp/time counter as described above can also be transmitted together with MAC/DS. The time stamp/time counter corresponds to SI-1 or SI-N or any specific SI.
6transmitting a system information message that comprises the system 7information and the key and digital signature (See Figures 3a-3e where signature/DS is sent to the UE.  Figure 5a teaches an SI RESPONSE #560A as well.  Furthermore, Agiwal teaches that the SI (MIB/SIB) can be “integrity protected” which reads on use of encryption, etc., such as private/public keys that are used to encrypt/decrypt and determine “whether the cell is rogue or not”, private/public keys are discussed above).
[0094] Several types of SI may be supported in a cell. In one embodiment, each SI (or signaling message carrying SI) can be integrity protected. In another embodiment, specific SI (e.g., system information block (SIB) 1 or MIB) can be integrity protected. UE can validate this specific SI (e.g., SIB 1 or MIB) to determine whether the cell is rogue or not. The SI which is protected can be pre-defined in the system.
[0095] FIG. 3A shows an example where a g node B (gNB) transmits SI and MAC/DS to a UE according to an embodiment of the present disclosure. MAC/DS can be generated for each SI and transmitted together with each SI as shown in FIG. 3A. Note that time stamp/time counter as described above can also be transmitted together with MAC/DS.
[0097] FIGS. 3E and 3F show examples where a gNB transmits SI and MAC/DS to a UE according to an embodiment of the present disclosure.
But is silent on 
a signature request;
a signature response (ie. that comprises a signature generated based at least in part on the system information); and 
transmitting the system information and the signature.
At least Nair et al. US 2018/0124697 teaches a network node/CCF that can receive a “signature request”, ie. system query (for authentication) and provide a “signature response”, ie. system response that includes “signed data”:
[0086] In some embodiments, the system query generated at step 206 may include a request for additional system information and/or a signed copy of selected system information that can be then analyzed and/or independently verified by mobile terminal 110 in a trusted manner. An example of such additional system information may be the GPS coordinates of base station 230. In some embodiments, the requested signed system information may include some or all of: (i) the entirety of the MIB and/or SIB information broadcasted by base station 230; (ii) some specific system-information elements, such as the cell ID, PLMN operator ID, and current UTC time; and (iii) indication of support (or non-support) of certain specific features, such as voice call, selected broadcast services, access to network slicing at the core-network elements and/or within the base station, ultra-low-latency bearers, etc., with the digital signature that signs the returned requested system information being generated in a manner that enables appropriate verification thereof at mobile terminal 110.
[0087] At step 210, if base station 230 is a legitimate base station 130, then the base station is able to generate a proper system-query response (SQR) after receiving control message 208. In an example embodiment, the generated SQR can contain some or all of the following elements: 
[0088] (i) the cell ID or CCF ID; 
[0089] (ii) a copy of the nonce received via control message 208; 
[0090] (iii) the serving-system public key (PuK_SS) and its digital signature (SIG1) computed by the trusted certification authority (CA) using its private key (PrK_CA) and provided in advance to base station 130: 
[0091] [PuK_SS][SIG1(PuK_SS)PrK_CA]; 
[0092] (iv) the digital signature (SIG2) of elements (i)-(iii) computed using the serving-system private key (PrK_SS):  
[0093] {SIG2 [Cell_ID/CCF_ID], [NONCE], [PuK_SS] [SIG1(PuK_SS)PrK_CA]}.sub.PrK.sub._.sub.S S.
The key PrK_SS is typically provided to the serving system by provisioning, and only legitimate network elements owned by the PLMN operator have the proper key PrK_SS provisioned to them. In some embodiments, the generated SQR may contain the GPS coordinates of base station 130 if they were requested at step 206/208. A control message 212 carrying the SQR generated at step 210 is then transmitted back to mobile terminal 110.  
	Furthermore, Nair teaches that the System Response (ie. signature response) can be performed by either the eNB or the network node/CCF/MME (see 1st sentence of Para #97 saying the steps performed by the eNB could be performed by the CCR).  Hence, one skilled sees that Agiwal’s design can either be all emcompassed in the eNB (ie. just sofware calls to different sub-routines) OR it can include a separate entity such as the CCF/MME that will perform the digital signing/signature:
[0097] In some embodiments, the execution of step 210 can be delegated to controller 240 residing in network core 150.  In such embodiments, a legitimate base station 130 first operates to relay control message 208 to controller 240. The relayed control message 208 is shown in Fig. 2 as control message 208′. Controller 240 then executes step 210, e.g., as described above.  The instance of step 210 performed at controller 240 is shown in FIG 2 as step 210′. A control message 212′ carrying the SQR generated at step 210′ is then transmitted back to legitimate base station 130 and relayed to mobile terminal 110 as control message 212.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Agiwal, such that it supports a signature request, a signature response (ie. that comprises a signature generated based at least in part on the system information) and transmitting the system information and the signature, to provide the ability to receive signed/verified data from the network to thwart hackers.



As per claim 20, this claim is rejected in its entirety as based on the SECOND rejection of claim 1 (using Agiwal and Nair).  Furthermore, Agiwal teaches a method for wireless communications by a network node that perform the method steps as shown in figure 5b. 


As per claim 30, thes claim is rejected in its entirety as based on the SECOND rejection of claim 1 above (using Agiwal and Nair).  Furthermore, Agiwal teaches an apparatus for wireless communications by a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform the method steps  (see figure 23 which shows the base station hardware structure that includes a processor with inherently memory/RAM/ROM.  Also see Para’s 329-330).


NOTE that dependent claims 2-4 and 21-23 are considered rejected under the 35 USC 103 rejection as well but the examiner has not duplicated those claim rejections here (just see above since nothing changes).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414